   Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 1 of 26




                        LlNl'llEI) s'lA1'lls           I)   I   s'lRI   ()'1'   ()OUIi1'
                   Ml   I   )l)1,1, l) I S'lltl C'l'   O l,'     I']I,INNSYLVAN I A

TINITED STATES OF                 AMERICA              :        NO. I :18-OIT-I       5I   I

                                                                (JUIX]D IIAN,II]o)

IIAIXI SHENG,                                                   (eIoctroniurlly filcd)
              l)efendant.

                                      PLEA AGREEMENT

     'l'hc following Plea Agreement is entered bv the tlnitcd States

Attorney    fcrr the   Middle I)istrict of ))cnnsylvania and tht: abovc-

captioned defendant. Any rcference to the United States or to thc

(iovernment in this Agreemcnt shall mean thc Office of the Unitcd

Statcs Attornev fbr the Middle Distrtct of Pennsylvania.

A. Viola     n(s). Penal            e. and Dismise al of                Other Counts

    1.     Guilt       Ica     The dcf'cndant agrecs to plead guiltv to Count I of

           thc Indictment, which chargcs thc dofcndant with a violation ol'

           'l'itle18, United Statcs (lodc, $ rr54(a), Smugghng Cloods Irom

           the Unitcd States. Thc rnaximttm ponalty for that oI'fensc is

           imprisonmcnt for;r pcriod of 10 ycars, a fine o{ $i250,000,                         a


           maximurn tcrm of supervisod rcleaso o1'l) years, which shall be

           served at thc conclusion of, and in nddition to, any term ol'
Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 2 of 26




   imprisonmt:nt, as woll as thc costs of prosecution,

   imprisonmcnt, probntion, or supcrvised release ordered, dcnial

   of cortain federal bcnefits, and an assessment in thc amount of'

   $,l00. At thc timc thc guill.y p)ea is entcred, the     de   fendant shall

   admit to thc court that the defendant is, in fact, guilty of the

   o{fense(s) charged in   that count. Af'ter sontencrng, the United

   States will move lbr dismissal of any remaiuing counts           r,rf   the

   indrctment. The defendant agrecs, howevcr, that the I"lnitod

   Statcs may, at its sole election, reinstatc any disrnissed charges,

   or scck additional charges, in the ovent that any guilty plca

   entcrod or sr:ntcn<;c imposcrl pursuant to this Agrecment is

   subsequently vacated, sct aside, or invalidated by any court.

   The defendant furthcr agrcos to waive any defenses to

   rcinstatement of any charges, or    1;o   the filing of additional

   charges, based upon laches, the assertion of specdy          trial rights,

   any applicable statute of limitations, or any other ground. The

   cal<:ulatron of time under thc Spccdy Trial Act for when          trial


                                 2
Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 3 of 26




     rnust cornrronco is tollcd as o{ thc date of thc dcli>ndant's

     signing of this l'lea Agrcomcnt.

2.   'l'crm of Sup erviscd Iteleasc. 'l'he dcflendant undcrstands that

     the court mrtst irnposc a term of supcrvisod relczrse following

     nny sentcncc of imprisonmcnt cxcccding onc year, or whcn

     rcquirerl by statute. 'llhe court may requirc a term of supcrvisod

     release in any other case. In addition, the defcndant

     understands that as a condition of any ttlrm of supcrvisod

     releasc or probation, thc cottrt mltst ordt:r that tho defcndant

     cooperate in the colloction   o1'    a DNA samph ifl thc collection o1'a

     samplo is so authorizcd bY law.

     No F'urther Prosecution, llxcep t Tax Oharses. Tho Unitcd

     States Attorney's Office for the Middle I)istrict of Pennsylvania

     agrecs that   it will not bring any other criminal chargcs against

     the delcndant directly arising out o1'thc       dt>{'e   ndant's

     involvcment in the ofTense(s) described above. However,

     nothing in this Agrccment will limit prosccution firr criminal tax

     chargcs, if any, arising out of thoso offensos.
                                     ;l
     Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 4 of 26




B.   Finee and Assessments

     4.   I,'inc. 'l'he defendant understands that thc rxrurt may impose a

          fine pursuant to the Scntencing ltcfirrm Act of 19i:i4. The willful

          failurc to pay any finc irnposed by the court, in full, mav      bc

          considercd a breach of this Plea Agrcement. F'urthcr, thc

          def'endant acknowledgcs that         willful failure to pay the fine may

          subject the defendant to addrtional criminal violations and civrl

          pcnaltics pursuant to'l'itle 18, Unite d States Codc, $ 3611, et

          seq

     5.   Alternativc l'inc. Thc defendant understands that under the

          alte   rnative fino scction of Titlc t 8, United States Code, !i 3571 ,

          the maximum fine quotcd abovc may be increased if the court

          finds that any pcrson derived pecuniary gain or suffered

          pccuniary loss fiom thc offenso and that the maximum finc to

          bc rmposcd, if tho court clccts to procccd in this fashion, could

          bc twice tho amount of the gross gzrin or twice the zrmourtt of tho

          gross loss resulttng from thc offcnsc.



                                           4
Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 5 of 26




(;   I   nmato lt'inancial Ilcsp onsibilitv I'rosrant. li'thc court ordcrs it

     finc or restitul,totr as pnrt ol'thtl rlefbndant's    se   ntoncc, zlnrl thc

     sentence include s a term oi' rrnprisonment, the           dt:l'e   ndant agrct:s

     to voluntarilv enter thc Unitcd Sttttt:s Burcau of I'risons-

     administered program known as thc Inmatc li'inancial

     Itesponsibility I)rogrnm, through which thc Burcau of Prisons

     will colloct up to i10% of the defendant's prison salary, and up trr

     50% of the balance of the del'cndant's inmato actxrttnt, and apply

     that amount on thc dcl'cndant's ltoh:rlf to the payrnent o1'tho

     outstanding finc and restitution trrders.

7.   Snecial Asse ssmcnt. 'l'he dclt:ndalrt undcrstands that thc court

     will impose     tr special assessment of $100,   pursuant to the

     provisions of 'l'itle 18, Unitcd Statcs Code,     S   3013. No latcr

     than thc datc of sente ncing, the del'cndant or del'cndant's

     t:ounscl shall maii a check in pnymcnt of tho spccial asscssmcnt;

     drrectlv to thc Olerk, Llnited States District Court, IVliddle

         I)istrict of Pcnnsylvania. I f the delendant intentionally f ails         trr


     make this payment, that f'nilure mity be treated as a hrt:ach ol'
                                      {-r
Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 6 of 26




     this   I'}lca Agreemcnt and may re sult itr   furthcr proscctttion. thtr

     filing of additional r:riminal charges, or a colrtempt citation.

8.   Coller:tion of I'-inancia i Oblieations. In order to facilitato thc

     <xrlloction of financial obligations imposed in connt:ction     with

     this case, thc defcndant consents and agrocs:

     a    to fully disclose all assets in whir:h thc dcfendant has an

            intcrest or over which the dcfendant has control, dircctly or

            indirectly, including thosc held bv a spouse. nominr:c, or

          other third partyi

     b.   to submit to rntervicws by the Government rcgarding the

            defendant's finzrncial statusi

     (l   to submrt a completc, zrccurate, and tnrthful financral

          statement, on the form provided hy thc Govcrnment, to thc

            t)nited States Attorney's Office no later than 14 days

          fbllowing entrv of thc guiltv pleai

     d.   whcthcr represented by counsel or not, to conscnt to cotrtaot

          by and communication with the (lovernment, and to waivc

          any prollibition against communication with a reprcsenterl
                                     6
     Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 7 of 26




              party bv the Govcrnment regzrrding thc dolcndzrnt's

              financial statusi

          C   tr>   authorize the Government to obtain the defcnrlant's

              credit reports in ordcr to evalnate the defendant's ability to

              satisfy any financial obligations imposed bv tho courti           zrnd


          11. to submit any financial infrrrmation requested by the

              Probation Office as directod, and to the sharing of fin:incial

              information between the Government and the Probation

              Office

C.   Sente ncine Gui delines Calculation

     9.   I)etermination of Sentencine Guidelines. 'llhe defendant and

          counsel ibr both parties agree that the United States Scntcncing

          Commission Guidelines, which took effect       t-rn   Novembor   l,   1987,


          and its amendments, as inte rpretedby United States v. IJooker,

          543 U.S. 220 QOOil,     will apply to the oifensc or oII'enses to

          which the def'endant is pleading guilty. The defendant furthcr

          agrces that any legal and factual issues relating to thc

          application ofthe lrederal Sentencing Guidelines to the
                                         7
Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 8 of 26




          dcl'endant's <xrnducl,, in<:luding th<:ts to slrpport any spcci{ic

          offcnse charactoristiu or other enh?lnocment or adjustmont and

          the appropriate sentcncc wrthin thc statutory rnaxirnunrs

          provided fbr by law. will be determincd by thc court after

          briefing, a pre-sentcnco hcaring, and/or a sentencing hearing
.l
     0. Acceptanr:e of llesponsib     ilitv-   Threc Lcvels. If the def'endant

          can adequately demonstrate recognition and affirmative

          acceptancc of rcspon sihi   lity to thc (lovcrnment            ers   rcquired by

          the Sentcncing Guidclines, the ()ovcrnmcnt will recommend

          that tho dcfbndant rcccivc     a three-level reduction in the

          defendant's offense levcl for acceptance of responsibrlity. The

          third levcl, if applicablc, shall be within the discrotion of thc

          (iovernment under U.S.S.(;. $ 3Ir       1.   I . 'l'hc   failure of thc court to

          find that thc defendant is entitlcd to :r reduction shall not bo a

          basis to void this PIoa Agrcement.

I    l.   Snecific Scntencins Guideiines Rccommendations. The partics

          acknowlcdgc, understand, and agrcc that pursuant to

          Sente ncing   (iuidelincs Manual $ I B,I.2, the sentencing judge
                                         8
Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 9 of 26




    nlay consi(lcr rcloval)t col)duct in calculating tho st:ntt'ncing

    guidelines rango, cvon if the ct>ndtrct rs not subject to the

    ofTbnses to which        thc def'endant is pleading guilty' With rospcct

    to the applictrtion of thc Sentcn<ring Guide lines to thtr

    dci'cndant's colrduct, thc partics agree to recommend to the

    sentencing court that thc applicable basc of}'cnse ievel lbr thc

    off'ense chargcd in count one is six under Scntencing (luidelinos

    N{anual    S   2C)2.1; a two-level increasc undcr Sentencing

    Cluidelines Manual $ 2Q2.1(b)(1) applies bccause thc ofI'cnse

    wzrs   committed for pecuniary gaini and an additional e ight-levcl

    incre ase undor Sentenr:ing Guide lines Manual $ 2Q2.1 and                $


    2131   .1 applres bccausc the markct value ofi thc wildlifo involvcd

    cxcecds $95,000. Each pnrty rcscrves the right to mtrkc

    whatevcr rcmaining arguments rt           dce   ms appropriatr:   witll

    regard to application of the Unitcd Statcs Scntencing

    Commission (iuidelines to the dcl'endant's contluct. 'l'ho partics

    agree that      zr   sentence within this rangc of thc Sentcncing

    Ouid.e lines is a reasonable sentencc       undcr the lacts and
                                       ()
     Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 10 of 26




         circumstirnce s of this oaso. 'fhe dcfendant undcrstands that

         nonc of thcsc reoommendations is binding trpon e ithcr tht: court

         or the LJnitod Statcs Probntion Officc, which may mnkc

         dilfere nt findings as to thc application of thc Sentencing

         Guidclines to the defe ndant's conduct. Thc dcf'cndant firrther

         understands that the llnited Statcs rvill provido the court and

         tho United States Probation Office all information in its

         posscssion that    it   deems rclevant   tr.r   the application of thc

         Scntencing ()uidelines to the defe ndant's conduct.

D.   Sentenciue Reco mmendation

     12. Appropriate Sentence Rccommendation. At the time of

         scntencing, thc Unitcd States may makc a recommendation

         that it considers appropriate bascd upon thc nature and

         circumstanccs of the caso and thc dcfendant's participation in

         thc off'ense, and spccifically rescrves thc right to recommond a

         scntcnce up to and including the maximum scntencc of

         imprisonmcnt and fine allowable , together with thc cost of

        prr.rse   cution.
                                         t0
Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 11 of 26




I i.l. Spe<;ial   (londitions ol'l'robation/Su perv ised ltelcasc. lf'

     probation ur a tcrm ol stlpcrviscd relcasc is orrlcrtrd, thr: Llnited

     States may recomnrcltd that the court imposc onc or mol'o

     special conditions, inr:ludrng but not limitcd       tr-r   thc lbllowing:

     a.   The def'cndant bc prohibited frorrl posscssing a fircarm or

          other dangerous weaPon.

     b.   Thc dolcndant make restitution, il applicablc, the ptryment

          of whrch shall bc in accordance with a sche dulc to bc

           determincd by the court.

     (i    Thc defendant pay any line imposcd in accordancc with a

           schedule to bc dcl;ermincd by the court

     d.    The dclendant be prohibitcd lrom incurring new credit

           chargcs or opcning addrtional lines ofcredit without

           approval of the I'robation Office trnlcss tho dcft:ndant is in

           compliance with the paymont schedr.rle.

     c)    The dcfi:ndant be directcrl to providc the ])robntion Olficc

           and the Unitcd States Attorncy ilocoss to any requcstorl

           fi   nancial infirrmation.
                                        ll
Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 12 of 26




   l.   'l'ho defi:ndant bc <xrnfincd in a conrrnunit,y trcatnrcnt

        ccntor, hallway houso, or similar facility.

   U.   'l'hc defendant bc placed under horne confirrcment.

   h.   'l'hc defendant bc ordercd to perfrrrm community scrvioe

   I    The defendant be restricted from working in certain typcs of

        occupations or wrth certain indiv'iduals, if the Govcrnmcnt

        dcems suoh restrictions to bc appropriatc.

   j.   'l'he defendant bc directed to attcnd substance abust:

        counsclrng, which may includc tcsting to dcterminc whcthcr

        thc defendant is using drugs or alcohol.

   k.   The def'endant he directed to attend psychiatric or

        psychological counscling and treatment in n program

        approvcd by thc Probation Officcr.

   l.   Thc tlefcndant bc denied certain lcdcral henefits including

        contracts, grants, loans, f'cllowships and licenses.

   m    'l'hc dcfcndant bc dircctcd to pay any state or fedcral taxcs

        and file any and all statc and f'ederal tax returns as

        rcquired bv law.
                                 12
 Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 13 of 26




E.   Information Provided to Court and Probation Office

     14. Ilnckground lniirrrnation fbr l''robation (Xljcc. 'l'he    de   I'cndant

         undcrstands that thc Llnitcd Statcs will provide to thc LJniterl

        Stzrte s Probzrtir-rn   Oflice all inlbrmation in its posscssion that thc

         United Statcs dccrns relcvtrnt regarding tho defendant's

        background, character, cooperntion, if any, and involvotnent in

        this or other of'I'cnscs.

     I5. Obicr:tions to Pro-Scntcncc Iicport. 'l'hc dt:fbndant untlcrst:rnds

        that pursuant to thc Unitcd States I)istrir:t (lourt firr thc Middlc

        I)istrict of Pennsylvzrnia "l)olicy lbr Gurdclinc Serrtcncing" both

        the United Statcs and defendant rnust c<;mmunicatc            tr-r   the

        Probation Officer within 14 dzrvs after disclosure of the pre-

        sentencc report any objections they may have as to nratcrial

        infirrmation, setrtcncing classrfications, scntcncing guidelinc

        rangos, and polrcy statemcnts conterincd in or omittcrl Irom tho

        rcport. 'fhe dcf'cndant agrocs to meet with the Llnited States at

        l.eas't   Iivc dzrys prior to sentont:ing rn a grrod fhith al.tcmpt to

        resolve any substantive dilfcrcnces. If any issues rcm:rin
                                          I   l.i
Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 14 of 26




   llnrcsolvod, thcy shall bt-'cotnmttnicatt:d to tlro l)rohation Ollicrrr

   lbr int:lusion in an addondun-r to the prc-sentetrcc rcport. 'l'htr

   defcndzrnt agrccs thzrt unresolved substantivtr objcctions will btr

   dccidcrl by thc court aftcr bricfing, or a pre-scntcnce hcaring, or

   at tho sentencing hcaring whcre thc standard or proof will llc a

   prepondcranr:c of thc t:videncc, and tho Federal ltulcs of'

   IJvrdcnce, othor than   with respcct to privilegcs, shall not apply

   undcr I.'cd. lt. I,lvid. I l0l (d)(i), and tho court may consider any

   reliablc cvidence, inclutling hcarsav. Ohjections by thc

   def'cndant to the pre-sentencc report or thc court's rulings,    will

   not bt: grounrls for withdrawal of a plea of guilty.

16. R elcvant Sontcnci ns Infbrmation. At the scnt;cncing, thtr

   Unrtcd Statcs wrll bc pormittcd to hring to thc court's attentlon,

   and tht: court will hc permittcd to consider, all rt:levant

   inibrmation nbout thc defendant's backgrottttd, charactor and

   conrluct,, including thc conduct   that is the subject of tho chargr:s

   that thc Unitcd Statcs has agrccd to dismiss, and thc nittttrc

   and oxtcnt of thc de[ondant's cooperation, if any. 'l']rc Llnitcd
                                 14
    Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 15 of 26




           Statcs will bo enl,itlt:d to bnng to thc court's attcntion trnd thc

           court will be entitlcd to consider any failurc by tho dcfbndant ttr

           fulfill any obligation under this   Agrceme nt.

    I 7.   Non-Limitation on Govc rnment's ltesponso. Nothin g rn this

           Agreement shall rcstrict or limit the natrire or content of the

           United States'motions or responses to any motions filed on

           behalfofthe defendant. Nor      does   this Agreement in any way

           restrict the government in responding to any rcquest by thc

           court for briefing, argument or prcsentation ol cvidence

           regarding the application of Sentencing Guidclines to the

           defcndant's conduct, including but not limited to, requests for

           information concerning possible scntencing departures.

F   Court Not Bound bv Plea             ement

     18. Co urt Not Bound bv Terms. Thc del'endant undorstands that

           the court is not a party to and is not bound by this Agrecmcnt,

           or any recommendations made by the parties. 'l'hus, thc court is

           free to impose upon the defcndant any sentence up to and

           including the mnximum sentencc of imprisonment for 10 years,
                                         t5
   Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 16 of 26




          a fine ol $21-10,000, a nrilxirrum tcrm o{ superviscd rclcaso of up

          to 3 ycars, which shzrll bc sr:rved at tho conclusion of'and in

          addition to any term of imprisonrncnt, thc costs of prosccutiotr,

          dcnial of u:rtain fcdr:ral bcnefits, and assessmcnts totaling

          $   r00.

   -l
        9. No Withdrarval of Plen I-iased on   Se   ntence or ll,eurrnmendatrons.

          lf the court imposes a sontcnce with which the dcf'cndant       is

          dissatisficd, the defcndant will not bo permitted to withdraw

          any guilty plea ltrr that rcason alonc, nor will thc dofendant bc

          permittcd to withdraw any plcas should the court decline to

          follow any rccornmendations by any of the parties to this

          Agrecmc nt.

G. Breach of Plea Agreement        by Defendant

   20. Ilrcach of Asreement. ln the cvent thc Llnited Statcs believcs

          thc dofcntlant has fhilcd to fulfill anv obligations r.rnder this

          Agreement, then the tlnited Statcs shall, in rts discretion, havt:

          thc option of petitioning the court to bc relieved of its

          obligations. Whethcr tho defendant has completclv fulfillcd all
                                       16
Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 17 of 26




    ol l;hc obli64ations under t,his Agrccrnor-rt shall bc dcttrrminod by

    thc courl. in an approprial,c protrccding during which       erny


    disclosuros zrnd clocttrnents providcd by the dcf'cndant shall bc

    admissiblc, and during which thc Llnitcrl Stattrs shall       btr


    rcquire<l to cstalllish any breach by a prcpondcrance of l.hrr

    cvidence. ln ordcr to establish any breach by thc def'entlant, thc

    [,]nitcd Statcs is cntitled   tr.r   rely on statements and evidcnce

    givcn by thc defcndant during thc coopcrzitton phase of this

    Agreement, if any.

2l . Rerncdies for Bre ach. 'l'hc del'endant zrnd the L)nitcd State       s


    agrce that in the cvcnt tho court concludcs that the defbndanl;

    has bre ar:hed thc Agrecmcnt:

    a   'l'he defi:ndant will not be permitted to withdraw any guilty

        plea tcndercd under t;his Agrccment and zrgrces not to

        pe   tition fbr withdrawal of any guilty pleai

    b. 'Ihe Linited States will be lrce to makc any
        recomnre ndations tu thc cortrt rogarding sentcncing            in this

        casei
                                         17
Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 18 of 26




   (l   Any cvidcncc or statcnrcnts nrado by thc dcfcndant drrring

        thc coopcration phasc of this Agrccrnont, iI'any, will he

        admissiblc at any trials or scnl,enc'ingsi

   d.   'l'hc llnitod Statos will he frcc to bring any other t;hargcs    it
        has against thc dcfendant, including any chargcs originally

        brought against thc dof'cndant or which rnay havr: becn

        under investigation at the timc of thc plca. 'Ihc def'endant

        waives and hereby agrccs not to raise any dcfensc to thc

        roinstatcrnent of'thcsc chargcs bascd upon collatcral

        estoppcl, I)oubic Jeopardy, or other similar grounds.

22. Violation o f Law Whilc Plca or Scntcncc Pendin           't'he

   dcfe r.rdant understands   that it is a condition of this I)lca

   Agreement that tho dcfcndant rclrain from any furthcr

   violations of state, local,   r>r   f'cdcral law whilc awaiting ploa and

   scntcncing undcr this Agrccment. Tho dcfendant acknowlcdges

   and agrr:e s that iI'thc govornmcnt receivos information that the

   dcf'endant has comrnitterl new crimcs while awaiting ploa or

   scntcncing in this casc, l,hc govcrnment may potition the <xrurt
                                       1tt
 Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 19 of 26




          and, if the coult, f inds by a pre pondoranoo ol tho cvirltrrrcc that.

          the dclirndant lrns c<irnrnittcd any other crirninal oilirnsc whiltr

          awaiting plea or sontencing, the (iovcrnmcnt shall bc flrctr at its

          sole ckrction to   cithcr:    (a) withdraw i'rorn this Agrccrncnl;; or (b)

          makc any sentcncing rcurmmcndations to the court that il,

          deerns nppropriato. 'l'ht: dcfendant       firrther understands and

          agrees that, i1'thc court liinds that the     de   fcndant has committed

          any other olTensc whilc awaiting ploa or st:ntcncing, the

          defendant will not be pcrrnittcd trt withdraw any guilty plens

          t;endercd pursuant to this PIea Agreement, and tho govcrnmt:nt

          will bc pormittod to bring any additional chargcs that it may

          have zrgainst thc    dofle   ndant.

H. De        ation

   2ll.   l)e portationi ltc moval frorn    the Unitod Statcs. Tho dcf'cndant

          understands that, if defbndant is not a llnitcd Statcs citizcn,

          deport;ation/rcrnoval frorn the United States is a possibk:

          consoqucncc o1'this plca. 'l'hc dcf'cndant firrther ngrccs that

          this rnattcr has bcen discussed wit;h counsel who has explainr:d
                                            19
Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 20 of 26




   thc immigration conscqucnccs of this plca. Dol'ondant still

   dcsircs to enter into this plca after having bocn so advised

   a   Assistance in the Execution of Removal.

       I    Tho dofcndant agrees that if ordered rcmoved he will

            assist ICE in thc cxecution of his removal. Specifically,

            thc defendant agrees to assist ICE in the procuremcnt of

            any travel or other documents necessary for the

            def'cndant's rcmovali   t<.r   meet with and to cooperate wtth

            rcpresentatives of the country or countries to which the

            defendant's removal is directcdi and, to execute those

            forms, applications, or waivcrs needed to exccute or

            expcdite the defendant's removal. The defcndant

            further understands that his farlure or refusal to assist

            IC!l in the execution of his removal shall breach this

            plca agrcement and may subject the defendant to

            criminal penaltres under Title 8, Unitcd States Code,      $


            1253.

       ll
                                20
     Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 21 of 26




I.   Appeal Waiver

     24. Appe al Waivcr     * l)irect. The defcndant is awzrrc that'l'itlc   2ti,

            United Statcs Code, $ 1291 affords a def'endant the right to

            appeal a judgment of conviction and sentencci and    that'llitlc   I tt,


            United Statcs Code, $ 1J742(d alfords a defcndant the right to

            appeal the sentence imposed. Acknowledging all ofithis, thc

            defendant knowingly waives the right to appczrl the convictir,rn

            and sentence. This waiver includcs any and all possible

            grounds lbr appeai, whcther constitutional or non-

            constitutional, including, but not limited to, the manner in

            which that sentence was determined in light of lJnited States           v.



            Booker,543 U.S. 220 Q00il. The deI'endant further

            acknowledges that this appeal waiver is binding only upon thc

            defendant and that the United Statcs retains its right to appeal

            in this case.

J.   Other Provigions

     2I>.   Asreement Not Bindine on Other Asencies. Nothing in this

            Agreemcnt shall bind any other United States Attorney's OlTico,
                                        21,
Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 22 of 26




    s1.lrt.o   prosocut.or's olficc, or fird<rral, stato or lor:itl law

    r:nlirrccment agcncy.

26. No Oivil Claims or Suits. 'l'ho dcfondant agrccs not to pursuo or

    initiate any r:ivil claims or sllits against thc []nitcd Statcs o1'

    Anrcrica, its agcncics or employcos, whether or not presently

    known to thc dcf'cndant, arising out of thc invcsl,igation,

    prosecution or coopcration, if any, covered by this Agreement,

    including but not limited to any claims fbr attornr:y's I'ccs and

    othcr litigatir)n cxpcnses arising out of the invcstigation and

    prosecution of this matter. Ry the defendant's guilty plea in

    this rnatter thc dcl'ondant furthcr acknowledges that the

    (iovernment's position in this litigation was taken in good fhith,

   had a substantial basis in law and fact and was not vexatious.

27. 'lca   Aex- qmcni rSelvcs Ends of Justicc.           'lhe Unit;cd States is

   cntcring into this        Plozr   Agrr:cmcnt with tho do{'cndant bt;crrusc

   this drsposition of'thc mattcr I'zrirly and adequatcly addresscs

   thc gravity of thc scries of offcnses from which tho chargcs arc


                                         22
Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 23 of 26




    (lrawn,   zrs   woll ns thc delbndant's nrlc iu sttclr oli'cnscs, thcnrbv

    sorving the cnds ol justioe.

2li. Morger of'AIl llrior Negotiations. 'l'his doourncnt stntcs thtr

    complete and only Plca Agrcomcnt bctween thc tlnited Statrrs

    Attorney for tho Middlc l)rstrict of Pcnnsylvatria and the

    del'endant in this r:asc, and is binding only on thc p:rrtics to this

    Agrce ment and supcrsedcs         all prior understandings or ploa

    ol}'crs, whether writtcn or      oral. 'l'his agrecmcnt cannot     bc

    modificd othcr than in writing that is signed bv all pzrrties or on

    the record in court. No othcr prrtmises or indttccmcnts havc

    hecn or   will bc marie to the dclendant in oonnection with this

    caso, nor have any predictions or thrcats bcon mitdc in

    connection with this plea. l'ursuant to        llulc 1 I of'the   F-edcral

    Itule s of   (lrirninal Procedurc, thc dcf'cndant txrrtifios that thc

    dcf'cndant's plca is knowing and vuluntary, and is not the nrsult

    of f'orce or thrcats or prornise s apart lrom thosc prr.rmrses sct

    {irrth in thrs writtcn Plea Agrr:r:mcnt
Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 24 of 26




2{). I)cfcndant is Satisficd with Assistancc of Counscl. 'l'hc

        l)efendant agrces that the defendant has discusscd this case

        and this plea agrecment in detail with the defendant's attorncy

        who has adviscd the dcf'endant of the defendant's Constitutional

        and other   trial and appcal rights, thc nature of the charges, the

        elements ofthe offenses the United States would have to prove

        at trial, the cvidence the United States would present at such

        trial, possiblc defenses, the advisory Sentencing Guidelincs and

        other aspects of sentcncing, potcntial losses of civil rights and

        prrvileges, and other potential consequcnces of pleading guilty

        in this casc. 'l'he dcfendant agrecs that the defendant is

        satisfied with the legal services and advice provided to the

        defcndant by the defendant's attorney.

l:10.   Deadline for Acceptance of Plea Agreement. 'l'he origrnal of this

        Agrecment must be signed by the defendant and defense

        counsel and received by the United States Attorney's Office on

        or before 5:00 p.m., Monday, Septembcr 24,2018, otherwise the



                                     24
    Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 25 of 26




            offi)r mav, in thc solc tliscrction of tlic ( lovornmtlnt, bc rltlt:trtt:<l

            w   ithtlrzrwn.

     ill.   Iteq uiretl Signatun:s. None o['the tcrms of this Agreemcnt s]rall

            bc binrling on thc Of'fico of thc Llnitcd States Attorney firr thc

            Mirtcllc I)istrict   o1'   l)cnnsylvanra until signed by thc dcf'endant

            and dcf'cnse counscl and then signed bv the tlnitod Statcs

            Attorney or his designce.



                                 ACKNO WLED GMENTS

       I havc read tl'rrs agrccmont and carefully revicwcd cvery part' of it
 with rny attorneY . I fully understand it and I voluntarily agree to rt'
                                                                     {
                                                       /! ,ll
                                                                 \
.)'l .l:i       15.                                       Li X           !, (
 I)ate                                                HAIXI          SH}T
                                                      I)ef'e   ndant


        I am thc dcfcndant's cortnscl. I have carofully rcvicwed evcry part
 of this agreemcnt with the defi:ndant. 'Io rny knowlcdgc, my clicnt's
 clecision t() entcr into this agrr:cment is an infbrmcd:rntl volrtntary onO.


   '7 -: :-'1' tK
 l) at o                                              .JON           'HAN            ISI'
                                                      (l oun          I firr Doli:ndant
                                                2lt
      Case 1:18-cr-00151-SHR Document 30 Filed 12/17/18 Page 26 of 26




I     I certifi, that thc plca a srccm ent was read in its entirety to the
del'endant in the [jr:iit      I lrt   ianguage and that it was a true and
accurate transiation.


                                                                       -/)
      I   ,:l 0l C.
                 0                                         /)       .t tlt-s   /.. ze   t-,
Date
                                                      Interpreter




                                           DAVID J. ITREED
                                           United Statcs Attorney


l?.'l?'19
Datc
                                     By:                  fu*
                                                ES T. CI"ANCY
                                           Assistant United States Attorney

IiCM/r 8.( ilt-r 5 r/8/2f)/rI
VERSION l)A1ll: Novornhcr 27, 2017




                                                 26
